JUSTICE McCULLOUGH, dissenting: I disagree with the majority in finding that the claimant successfully met his burden in proving total disability. The majority refers to the testimony of Drs. Watson and Werking. Dr. Watson indicated that claimant would be maximally improved from the surgery about a month after surgery and did not instruct the claimant to seek any further medical care. Following the surgery when Dr. Watson saw claimant on April 23, 1985, he indicated that the claimant was doing well, discharged the claimant from his care and has not seen the claimant since April 23, 1985. Dr. Watson did indicate that the claimant could probably not return to his occupation but also testified that the arthritis he saw in March 1985 was the same that was present before the claimant’s injury. Dr. Werking provided the claimant with a work release on January 4, 1985, the restrictions to include no heavy lifting or carrying over 25 pounds, no repetitive bending, or walking upstairs or standing. The doctor saw claimant again on April 25, 1985, after the surgery and again on June 24, 1985, and at that time changed the claimant’s working restrictions to include lifting weights of up to 50 pounds. As the majority points out, the claimant admits that he was not looking for work, that he was retired, and did not seek employment or retraining because of his age, which was 64 years. The majority refers to Marathon Oil Co., A.M.T.C., Intercraft, and Valley Mould. I agree all of these cases are important in determining the burden of proof with respect to the claimant’s disability. Because the majority finds that the claimant met his burden proving total disability, this dissent concerns only that proposition. It cannot be said that a claimant or any employee is permanently disabled simply because he has problems mounting and dismounting steps, that his knees were often pained and that he was uncomfortable sitting in a confined area. Dr. Watson did not testify that the claimant could not work, but simply testified that he could probably not return to his job and that future medical care would be needed. This clearly does not show that the claimant was permanently and totally disabled. In addition, Dr. Werking did not testify claimant was permanently and totally disabled. The Act was not designed to be a retirement system for persons in the claimant’s position. With respect to this claim, the arbitrator awarded the claimant 20% loss of use of his right leg. Based upon the evidence presented before the arbitrator and the Commission, this finding is within the evidence presented. The decision of the Commission finding the claimant to be permanently and totally disabled is clearly against the manifest weight of the evidence. None of the doctors testifying stated that the claimant was permanently disabled. At the most, it could be said that the doctors indicated that he should not return to work as a pipefitter. This in itself does not have anything to do with the determination of whether the claimant is permanently disabled. Esposito is not authority for making a determination that the claimant is permanently disabled. Esposito simply stated that the claimant had met his burden of demonstrating that, although he was not altogether incapacitated for work, he was so handicapped as to be unemployable in any known branch of the labor market. This is not the case here. The judgment of the circuit court confirming the decision of the Commission should be reversed and the decision of the arbitrator reinstated. STOUDER, J., joins in this dissent.